DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egashira (US 2013/0233360).

Multiple processing chambers (10, 20) with the space in which substrates (W) are processed;
The processing chambers are provided with liquid dispensing units with nozzles  (35, 37, 38, 41) for dispensing different processing liquids.
The processing chambers also comprise air flow supply units with air supply line/path (80) connected to a celling surface of the chamber and a fan (81) installed in the path.
The apparatus further comprises a controller (200) that is configured to control dispensing units and air flow supply units.
See the entire document, especially Figures 1-3 and the related description and the description at [0018-74], [0079], [0104].
The apparatus of Egashira is capable of performing intended use recited by the claims.
Please, note that the claims do not require the pre-treatment nozzle and the coating solution nozzle been different nozzles.


Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
	The applicants allege that Egashira does not disclose the limitations of:

	This is not persuasive.
Egashira teaches that the liquid dispensing units and fans 81 of each chamber are controlled by the controller 200 (at least [0074]).
Egashira teaches changing air flow created by fan 81 depending from the specifics of the processing of the substrate, such as a rotational speed of the substrate (at least [0104]).
Egashira teaches changing air flow created by fan 81 depending from the pressure in the chamber (at least [0104]).
Thus, contrary to the applicants’ allegations, the apparatus of Egashira is capable of performing intended use recited by the claims.
	Please, note that the claims neither require the controller configured to control the speed of the downward air flow to be decreased with an increase in the amount of pre-treatment liquid dispensed, nor require the controller configured to control the speed of the downward air flow to be increased with a decrease in the amount of pre-treatment liquid dispensed.
The claims merely recite the intended use of the apparatus/controller.
Egashira discloses the controller that controls the liquid dispensing units and fans 81 of each chamber (at least [0074]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711